Thomas J. O ’Connor, Police Justice.
The defendant has been arraigned in the Police Court of the City of Troy on a written information charging him with the commission of the misdemeanor of conspiracy in violation of subdivision 6 of section 580 of the Penal Law. At the time of his arraignment his attorney moved ‘1 for a preliminary examination on the grounds of Section 56, Subd. 38, as read with Section 211 of the Code of Criminal Procedure, that this Court is without jurisdiction to try the defendant.” Decision on this motion was reserved by the court with the consent of the District Attorney and counsel for the movant.
This motion has its rationale in a patent misconception on the part of defendant’s counsel concerning the preliminary procedural rights of a defendant charged with a misdemeanor in a Police Court of a second class city of the State of New York, It is also wholly repugnant tb long-established, statutory and *1064judicial concepts concerning the jurisdictional powers of such courts. (Penal Law, §§ 580, 1937; Second Class Cities Law, § 183; People v. Monahan, 257 N. Y. 388; People ex rel. Morrison v. Pollack, 264 App. Div. 92; People ex rel. Seaman v. Hendrickson, 245 App. Div. 838; People v. Kraft, 229 App. Div. 281; People v. Mullen, 66 Misc. 476; People v. Cuatt, 70 Misc. 453; County of Albany v. Robolitto, 118 Misc. 137; People v. Mittleman, 150 Misc. 394; People v. Hayes, 167 Misc. 18; Matter of Barber v. Richardson, 176 Misc. 210.)
It is, therefore, denied in all respects.